DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 19 November 2020 and 09 March 2021 have been considered.
	Claims 13-15 have been cancelled.  Claims 1-12 and 16-24 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “an amino acid 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11, 12, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723).
	Huang et al. describe methods for degrading or converting cellulosic material (abstract).  A cellulosic material is saccharified with an enzyme composition in the presence of a polypeptide having catalase activity and the saccharified cellulosic material is fermented with i.e., peroxidase activity) can be used in the methods, such as the polypeptide having SEQ ID NO: 26 (which is 100% identical with SEQ ID NO: 1 of the present application and is from Thermoascus aurantiacus) and the polypeptide having SEQ ID NO: 6 (which is 98% identical with SEQ ID NO: 2 of the present application) (paragraphs [0020]-[0022] and [0231]-[0276]).
	It would have been obvious to one of ordinary skill in the art to have included a peroxidase (e.g., catalase) during saccharification in a separate or simultaneous process for degrading and converting a cellulosic material so that the saccharified material can be fermented to a fermentation product such as ethanol by a yeast because Huang et al. teach such a process.  Huang et al. teach that the presence of the peroxidase increases the hydrolysis of the cellulosic material (paragraph [0083]) and, since the sugars produced from the cellulosic material provide the carbon source for the fermenting yeast, the yeast will naturally grow at an increased rate and the increased number of yeast will naturally produce more fermentation product.  The particular degree of increased growth and productivity (Claims 3 and 4) are the subject of routine optimization since the object of Huang et al. is to produce enhanced fermentation product due to the action of peroxidase.

	Claims 1-4, 8-12, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723) and Landvik et al. (US Publication No. 2013/0137152).
	Huang et al. has been described above.  That reference does not describe the use of alpha-amylase to liquefy starch prior to saccharification of a starch-containing material.
	Landvik et al. describe a process for producing fermentation products from a gelatinized starch-containing material (paragraphs [0191]-[0204]).  The starch-containing material is liquefied with alpha-amylase followed by saccharification and fermentation by a fermentation host such as a yeast to produce a fermentation product such as ethanol.  The saccharification and fermentation can be carried out sequentially or simultaneously.
	It would have been obvious to one or ordinary to have included a peroxidase during the saccharification/fermentation process of Landvik et al. to produce ethanol from yeast because Huang et al. teach that enhanced degradation of a carbohydrate in a saccharification step can be expected if a peroxidase is included.  Peroxidase would be added during yeast propagation (Claim 10) during a simultaneous saccharification/fermentation process, as taught by both Huang et al. and Landvik et al.

	Claims 1-4, 8, 11, 12 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723) and UniProt Accession No. M4GGR5_PEZI (published 01 May 2013).
Huang et al. has been described above.  That reference does not describe the use of a peroxidase from Mycothermus thermophilus which has the amino acid sequence of SEQ ID NO: 2.
	UniProt Accession No. M4GGR5_PEZI describes a catalase (i.e., a peroxidase) from Mycothermus thermophilus which has an amino acid sequence which is 100% identical with SEQ ID NO: 2 of the present application.
	It would have been obvious to have substituted the UniProt catalase for the catalase in the methods of Huang et al. because it would be the simple substitution of one known element for another to obtain predictable results.

	Claims 1-4, 8, 11, 12, 16-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723) and Pecyna et al. (US Publication No. 2010/0279366).
	Huang et al. has been described above.  That reference does not describe the use of a peroxidase from Coprinus cinereus which has the amino acid sequence of SEQ ID NO: 3.
	Pecyna et al. describe a peroxidase (i.e., a polypeptide having catalase activity) from Coprinus cinereus (SEQ ID NO: 10 – paragraph [0083] and the Sequence Listing) which has an amino acid sequence which is 100% identical with SEQ ID NO: 3 of the present application.
	It would have been obvious to have substituted the Pecyna peroxidase (i.e., a polypeptide having catalase activity) for the catalase in the methods of Huang et al. because it would be the simple substitution of one known element for another to obtain predictable results.


	Claims 1-8, 11, 12, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication No. 2013/0309723) and KR 2013-0013950 (published 06 February 2013 – see the IDS filed 19 November 2020).
	Huang et al. has been described above.  That reference does not describe a composition of the yeast produced according to Claim 1 and a surfactant.
	Attached to this Office Action is a machine English translation of KR 2013-0013950.  The discussion below refers to this English translation.
	KR 2013-0013950 describes a detergent composition which includes a Xanthium strumarium fermentation extract (title).  Fermentation of the Xanthium strumarium can be conducted with a yeast such as Saccharomyces cerevisiae and the fermentation extract formed by action of the yeast has a surfactant included to form a detergent composition (paragraphs [0007]-[0014]).  The extract may be in a paste phase (paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art to have formulated the yeast-containing fermentation product of Huang et al. in a detergent composition because KR 2013-0013950 teach that yeast fermentation extracts can be beneficially formulated in such a manner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652